



EXHIBIT 10.2




AMENDMENT NO. 13
TO
NOTE PURCHASE AGREEMENT


THIS AMENDMENT NO. 13 TO NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of
May 8, 2020, is entered into among Navistar Financial Securities Corporation, as
Transferor (the “Seller”), Navistar Financial Corporation (“NFC”), as the
Servicer (in such capacity, the “Servicer”), New York Life Insurance Company
(“NY Life”), as a Managing Agent and as a Committed Purchaser, New York Life
Insurance and Annuity Corporation (“NYLIAC”), as a Managing Agent and as a
Committed Purchaser, and Bank of America, National Association (“Bank of
America”; together with NY Life and NYLIAC, the “Purchaser Parties”), as
Administrative Agent (in such capacity, the “Administrative Agent”), as a
Managing Agent and as a Committed Purchaser. Capitalized terms used herein
without definition shall have the meanings set forth or incorporated by
reference in the Agreement, the Indenture or the Indenture Supplement, as
applicable.


R E C I T A L S
A.    The parties hereto are parties to that certain Note Purchase Agreement
dated as of August 29, 2012 (as amended by Amendment No. 1 to Note Purchase
Agreement dated as of March 18, 2013, Amendment No. 2 to Note Purchase Agreement
dated as of September 13, 2013, Amendment No. 3 to Note Purchase Agreement dated
as of March 12, 2014, Amendment No. 4 to Note Purchase Agreement dated as of
January 26, 2015, Amendment No. 5 to Note Purchase Agreement dated as of October
30, 2015, Amendment No. 6 to Note Purchase Agreement dated as of February 24,
2016, Amendment No. 7 to Note Purchase Agreement dated as of May 27, 2016,
Amendment No. 8 to Note Purchase Agreement dated as of November 18, 2016,
Amendment No. 9 to Note Purchase Agreement dated as of May 31, 2017, Amendment
No. 10 to Note Purchase Agreement dated as of December 21, 2017, Amendment No.
11 to Note Purchase Agreement dated as of November 28, 2018, and Amendment No.
12 to Note Purchase Agreement dated as of April 12, 2019, the “Agreement”).
B.    Pursuant to Section 11.01 of the Agreement, the parties to the Agreement
desire to extend the Scheduled Purchase Expiration Date and to further amend the
Agreement as set forth in this Amendment.
C.    NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Amendments to Agreement.
a.The following new defined terms and definitions thereof are hereby added to
Section 1.01 of the Agreement in appropriate alphabetical order:
“Adjustment” has the meaning set forth in Section 2.06(d).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto for the purpose of recommending a benchmark rate to replace
LIBOR in agreements similar to this Agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.





--------------------------------------------------------------------------------





“Term SOFR” means the forward-looking term rate for any period that is
approximately (as reasonably determined by the Administrative Agent and the
Transferor) as long as any Fixed Period set forth in the clause (b)(ii) of the
definition of “Fixed Period” and that is based on SOFR and that has been
selected or recommended by the Relevant Governmental Body, in each case as
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion.
“SOFR-Based Rate” means SOFR or Term SOFR.
b.The proviso at the end of the definition of “LIBOR” in Section 1.01 of the
Agreement is hereby amended and restated in its entirety to read as follows:
“; provided that in the event the rate determined in accordance with clause (A)
or (B) above is below 0.75%, such rate will be deemed to be 0.75%.”
c.The definition of “LIBOR Successor Rate Conforming Changes” in Section 1.01 of
the Agreement is hereby amended and restated in its entirety to read as follows:
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Bank of
America Alternate Rate, Corporate Base Rate, Eurodollar Rate, Eurodollar Reserve
Percentage, Fixed Period, NYLIAC Alternate Rate, NY Life Alternate Rate, the
timing and frequency of determining rates and making payments of interest and
other technical, administrative or operational matters as may be appropriate, in
the reasonable judgment of the Administrative Agent and the Transferor, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent and the Transferor determine is reasonably necessary).
d.The definition of “Scheduled Purchase Expiration Date” in Section 1.01 of the
Agreement is hereby amended to replace the date “May 20, 2020” set forth therein
with the date “May 7, 2021”.
e.Section 2.06(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:
“(d)    Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, if the Administrative Agent reasonably determines or the
Transferor or any Managing Agent notifies the Administrative Agent (with, in the
case of such notice by such Managing Agent, a copy to the Transferor) that the
Transferor or such Managing Agent (as applicable) has reasonably determined,
that:
(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Fixed Period and such circumstances are unlikely to be temporary; or
(ii)the administrator of LIBOR, or another authorized party on behalf of such
administrator, or a Governmental Authority having jurisdiction over such
administrator or the Administrative Agent has made a public statement or
publication of information identifying a specific date after which LIBOR shall
no longer be made available, or used for determining the interest rate of loans,
permanently or indefinitely, provided that, at the time of such statement, there
is no successor administrator that will continue to provide LIBOR after such
specific date (such specific date, the “Scheduled Unavailability Date”), or
(iii)U.S. dollar denominated syndicated loans currently being executed, or that
include language similar to that contained in this Section, are being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace LIBOR,





--------------------------------------------------------------------------------





then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Transferor may amend this Agreement to replace
LIBOR with (x) one or more SOFR-Based Rates or (y) another alternate benchmark
rate giving due consideration to any evolving or then-prevailing market
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then-prevailing market convention for similar U.S. dollar denominated syndicated
credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), and, notwithstanding any other
provision of this Agreement to the contrary, any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have delivered such proposed amendment to all
Managing Agents unless, prior to such time, any Managing Agent has delivered to
the Administrative Agent written notice that such Managing Agent (A) in the case
of an amendment to replace LIBOR with a rate described in clause (x), objects to
the Adjustment; or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y), objects to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), no Managing Agent shall be
entitled to object to any SOFR-Based Rate contained in any such amendment.
If no LIBOR Successor Rate has been approved as described above and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Transferor and each Managing Agent. Thereafter, prior to the occurrence of
an Early Redemption Event, unless and until a LIBOR Successor Rate has been
approved by the parties to this Agreement, the Bank of America Alternate Rate,
the NYLIAC Alternate Rate and the NY Life Alternate Rate, as applicable, for any
Fixed Period for any Funding Tranche funded by the applicable Purchaser Group
shall be the applicable Corporate Base Rate determined pursuant to clause (a) or
(b) of the definition of Corporate Base Rate.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent, with the written consent of the Transferor (such consent
not to be unreasonably withheld, delayed or conditioned), will have the right to
make LIBOR Successor Rate Conforming Changes from time to time, and absent
manifest error, and, notwithstanding anything to the contrary herein or in any
other Transaction Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.”
2.Representations and Warranties. The Seller hereby represents and warrants to
each of the Purchaser Parties that after giving effect to this Amendment, no
potential Early Redemption Event or Early Redemption Event has occurred and is
now continuing, and NFC hereby represents and warrants to each of the Purchaser
Parties that, after giving effect to this Amendment, no potential Early
Redemption Event, Early Redemption Event or Servicer Termination Event has
occurred and is now continuing.


3.Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.





--------------------------------------------------------------------------------







4.Conditions Precedent. The effectiveness of this Amendment is subject to (i)
receipt (whether by e-mail, facsimile or otherwise) by the Administrative Agent
and each Managing Agent of counterparts of (a) this Amendment executed by each
of the other parties hereto and (b) the Seventh Amended and Restated Fee Letter,
dated the date hereof (the “Seventh A&R Fee Letter”), executed by each of the
other parties thereto and (ii) receipt by each of Bank of America, NY Life and
NYLIAC of the applicable amendment fee pursuant to and in accordance with the
Seventh A&R Fee Letter.


5.Counterparts. This Amendment may be in the form of an Electronic Record and
may be executed using Electronic Signatures (including, without limitation,
facsimile and .pdf) and shall be considered an original, and shall have the same
legal effect, validity and enforceability as a paper record. This Amendment may
be executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Amendment. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance of a manually
signed paper counterpart which has been converted into electronic form (such as
scanned into PDF format), or an electronically signed counterpart converted into
another format, for transmission, delivery and/or retention. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.


6.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.


7.Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.


[signatures commence on the following page]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


NAVISTAR FINANCIAL SECURITIES CORPORATION,
as the Seller


By:
/s/ Michael Wuss
Name:
Title:
Michael Wuss
Assistant Treasurer



NAVISTAR FINANCIAL CORPORATION,
as the Servicer


By:
/s/ Michael Wuss
Name:
Title:
Michael Wuss
Assistant Treasurer





[signatures continue on the following page]





--------------------------------------------------------------------------------







BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Administrative Agent


By:
/s/ Lauren Burke Kohr
Name:
Title:
Lauren Burke Kohr
Managing Director





BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Managing Agent
for the Bank of America Purchaser Group


By:
/s/ Lauren Burke Kohr
Name:
Title:
Lauren Burke Kohr
Managing Director





BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Committed Purchaser
for the Bank of America Purchaser Group


By:
/s/ Lauren Burke Kohr
Name:
Title:
Lauren Burke Kohr
Managing Director





[signatures continue on the following page]





--------------------------------------------------------------------------------







NEW YORK LIFE INSURANCE COMPANY,
as the Managing Agent
for the NY Life Purchaser Group


By:
/s/ Scott Seewald
Name:
Title:
Scott R. Seewald
Vice President





NEW YORK LIFE INSURANCE COMPANY,
as the Committed Purchaser
for the NY Life Purchaser Group


By:
/s/ Scott Seewald
Name:
Title:
Scott R. Seewald
Vice President





[signatures continue on the following page]





--------------------------------------------------------------------------------







NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,
as the Managing Agent
for the NYLIAC Purchaser Group


By: NYL INVESTORS LLC, its Investment Manager


By:
/s/ Scott Seewald
Name:
Title:
Scott R. Seewald
Managing Director





NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,
as the Committed Purchaser
for the NYLIAC Purchaser Group


By: NYL INVESTORS LLC, its Investment Manager


By:
/s/ Scott Seewald
Name:
Title:
Scott R. Seewald
Managing Director








